Name: Council Regulation (EEC) No 1694/77 of 25 July 1977 extending for the sixth time the system of temporary partial suspension of the Common Customs Tariff duties on wine, originating in and coming from Turkey, provided for in Regulation (EEC) No 2823/71
 Type: Regulation
 Subject Matter: beverages and sugar;  international trade;  trade;  Europe;  tariff policy
 Date Published: nan

 Avis juridique important|31977R1694Council Regulation (EEC) No 1694/77 of 25 July 1977 extending for the sixth time the system of temporary partial suspension of the Common Customs Tariff duties on wine, originating in and coming from Turkey, provided for in Regulation (EEC) No 2823/71 Official Journal L 188 , 28/07/1977 P. 0015 - 0015COUNCIL REGULATION (EEC) No 1694/77 of 25 July 1977 extending for the sixth time the system of temporary partial suspension of the Common Customs Tariff duties on wine, originating in and coming from Turkey, provided for in Regulation (EEC) No 2823/71 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Regulation (EEC) No 1847/76 (2) extended, for the fifth time, the system of temporary partial suspension of the Common Customs Tariff duties on wine originating in and coming from Turkey, already provided for in Regulation (EEC) No 2823/71 (3), as last amended by Regulation (EEC) No 2916/75 (4) ; whereas, since the definitive system has not yet been adopted for Turkey, the provisional system should be extended under the same conditions as those under which it was set up, so as to avoid any interruption which might harm wine exports from that country to the Community ; whereas its period of validity should end only on the date of the implementation of the definitive system, HAS ADOPTED THIS REGULATION: Article 1 1. The customs duties on imports into the Community of wine of fresh grapes falling within heading No ex 22.05 of the Common Customs Tariff, originating in and coming from Turkey, shall amount to 60 % of the Common Customs Tariff duties applicable on the date of importation. 2. Paragraph 1 shall apply only if the conditions set out in the first indent of the second subparagraph of Article 9 (3) of Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provisions for the common organization of the market in wine (5), as last amended by Regulation (EEC) No 528/77 (6), are satisfied. Article 2 This Regulation shall enter into force on 1 September 1977. It shall be applicable until the implementation for Turkey of a definitive tariff system for the products in question. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1977. For the Council The President H. SIMONET (1) Opinion delivered 8 July 1977 (not yet published in the Official Journal). (2) OJ No L 204, 30.7.1976, p. 4. (3) OJ No L 285, 29.12.1971, p. 51. (4) OJ No L 290, 8.11.1975, p. 1. (5) OJ No L 99, 5.5.1970, p. 1. (6) OJ No L 69, 16.3.1977, p. 1.